U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . For the period ended September 30, 2007 Commission file number 001-31972 TELKONET, INC. (Exact name of Issuer as specified in its charter) Utah 87-0627421 (State of Incorporation) (IRS Employer Identification No.) 20374 Seneca Meadows Parkway, Germantown, MD 20876 (Address of Principal Executive Offices) (240) 912-1800 Issuer's Telephone Number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during thepreceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" inRule 12b-2 of the Exchange Act, (check one). Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. o Yes x No Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 67,786,342 shares of Common Stock ($.001 par value) as of November 1, 2007. TELKONET, INC. FORM 10-Q for the Quarter Ended September 30, 2007 Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets: 2 September 30, 2007 and December 31, 2006 Condensed Consolidated Statements of Operations: 3 Three and Nine months Ended September 30, 2007 and 2006 Condensed Consolidated Statement of Stockholders’ Equity 4 January 1, 2007 through September 30, 2007 Condensed Consolidated Statements of Cash Flows: 5 Nine months Ended September 30, 2007 and 2006 Notes to Unaudited Condensed Consolidated Financial Statements: 7 September 30, 2007 Item 2. Management’s Discussion and Analysis 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 46 Item 4. Controls and Procedures 46 PART II. OTHER INFORMATION 47 Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Submission of Matters to a Vote of Security Holders 48 Item 5. Other Information 48 Item 6. Exhibits 48 TELKONET, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2007 December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 1,582,586 $ 1,644,037 Accounts Receivable: net of allowance for doubtful accounts of $207,000 and $60,000 at September 30, 2007 and December 31, 2006, respectively 2,616,205 295,116 Income tax receivable 291,000 291,000 Note receivable 17,876 - Inventories 2,125,082 1,306,593 Deposits - Inventory 379,281 - Other 585,239 229,333 Total current assets 7,597,269 3,766,079 Property and Equipment: Furniture and equipment, at cost 1,616,058 1,370,780 Less: accumulated depreciation 741,856 577,759 Total property and equipment, net 874,202 793,021 Cable Equipment, Installation and Equipment under Operating Leases: Capitalized equipment, at cost 5,773,229 4,026,255 Less: accumulated depreciation 1,130,731 568,721 Total cable equipment, installation and equipmentunder operating leases, net 4,642,498 3,457,534 Other Assets: Long-term investments 193,847 193,847 Intangible assets, net of accumulated amortization of $693,229 and $282,325 at September 30, 2007 and December 31, 2006, respectively 6,552,591 2,181,602 Financing costs, net of accumulated amortization of $101,663 764,151 - Goodwill 16,877,978 1,977,768 Note receivable 17,974 - Deposits and other 154,357 146,665 Total other assets 24,560,898 4,499,882 Total Assets $ 37,674,867 $ 12,516,516 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued liabilities $ 4,850,231 $ 2,859,863 Notes payable - officer - 80,444 Income tax refund due to officer 291,000 291,000 Deferred revenue 218,076 160,125 Senior note payable, net of discount for warrant feature of $125,058 1,374,942 - Registration Rights Liability of subsidiary 500,000 - Note payable under subsidiary acquisition - 900,000 Customer deposits and other 195,241 5,281 Total current liabilities 7,429,490 4,296,713 Long Term Liabilities: Deferred Revenue 13,903 42,019 Deferred lease liability & other 61,841 42,561 Convertible debentures, net 4,605,920 - Total long term liabilities 4,681,664 84,580 Total Liabilities 12,111,154 4,381,293 Commitments and Contingencies Minority Interest 3,783,829 - Stockholders’ Equity : Preferred stock, par value $.001 per share; 15,000,000 shares authorized; none issued and outstanding at September 30, 2007 and December 31, 2006 - - Common stock, par value $.001 per share; 100,000,000 shares authorized; 67,736,342 and 56,992,301 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 67,736 56,992 Additional paid-in-capital 107,078,791 78,502,900 Accumulated deficit (85,366,643 ) (70,424,669 ) Stockholders’ equity 21,779,884 8,135,223 Total Liabilities And Stockholders’ Equity $ 37,674,867 $ 12,516,516 See accompanying footnotes to the unaudited condensed consolidated financial information 2 TELKONET, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three months Ended September 30, For The Nine months Ended September 30, 2007 2006 2007 2006 Revenues, net: Product $ 3,005,144 $ 585,535 $ 6,269,079 $ 2,697,424 Rental 1,583,633 557,562 3,232,574 1,542,056 Total Revenue 4,588,777 1,143,097 9,501,653 4,239,480 Cost of Sales: Product 2,139,034 345,244 4,503,983 2,349,056 Rental 1,229,985 714,804 3,177,386 1,019,404 Total Cost of Sales 3,369,019 1,060,048 7,681,369 3,368,460 Gross Profit 1,219,758 83,049 1,820,284 871,020 Costs and Expenses: Research and Development 646,848 447,092 1,736,656 1,411,791 Selling, General and Administrative 4,553,161 3,551,569 13,057,979 10,390,864 Impairment write-down in investment in affiliate - - - 38,000 Non-Employee Stock Based Compensation 400,220 - 400,220 277,344 Employee Stock Based Compensation 425,800 230,991 1,115,867 815,809 Depreciation and Amortization 275,611 141,548 638,131 412,267 Total Operating Expense 6,301,640 4,371,200 16,948,853 13,346,075 Loss from Operations (5,081,882 ) (4,288,151 ) (15,128,569 ) (12,475,055 ) Other Income (Expenses): Loss on early extinguishment of debt - (4,626,679 ) - (4,626,679 ) Registration rights liquidated damages of subsidiary (500,000 ) - (500,000 ) - Interest Income 37,883 106,074 110,343 294,614 Interest Expense (328,611 ) (1,665,030 ) (529,168 ) (5,515,378 ) Total Other Income (Expenses) (790,728 ) (6,185,635 ) (918,825 ) (9,847,443 Loss Before Provision for Income Taxes (5,872,610 ) (10,473,786 ) (16,047,394 ) (22,322,498 ) Provision for Income Taxes - Loss Before Minority Interest (5,872,610 ) (10,473,786 ) (16,047,394 ) (22,322,498 ) Minority Interest 916,980 - 1,105,420 19,569 Net Loss $ (4,955,630 ) $ (10,473,786 ) $ (14,941,974 ) $ (22,302,929 ) Loss per common share (basic and assuming dilution) $ (0.07 ) $ (0.20 ) $ (0.23 ) $ (0.46 ) Weighted average common shares outstanding 67,520,571 52,602,757 64,324,325 48,784,948 See accompanying footnotes to the unaudited condensed consolidated financial information 3 TELKONET, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE PERIOD FROM JANUARY 1, 2, 2007 Preferred Shares Preferred Stock Amount Common Shares Common Stock Amount Additional Paid in Capital Accumulated Deficit Total Balance at January 1, 2007 - - 56,992,301 $ 56,992 $ 78,502,900 $ (70,424,669 ) $ 8,135,223 Shares issued for employee stock options exercised at approximately $1.05 per share - - 118,500 119 124,342 124,460 Shares issued in exchange for services rendered at approximately $2.63 per share - - 21,803 22 57,320 57,342 Issuance of shares for purchase of subsidiary - - 2,227,273 2,227 5,997,773 6,000,000 Issuance of shares for purchase of subsidiary - - 3,459,609 3,460 9,752,637 9,756,097 Shares Issued in connection with Private Placement - - 4,000,000 4,000 9,606,000 9,610,000 Issuance of shares for acquisition by subsidiary 866,856 867 1,529,133 1,530,000 Shares issued in exchange for services at $1.68 per share 50,000 50 83,950 84,000 Value of additional warrants issued in conjunction with exchange of convertible debentures - 132,949 132,949 Debt discount attributable to warrants attached to Note - - 195,924 195,924 Stock-based compensation expense related to employee stock options - 941,900 941,900 Stock-based compensation related to Stock option expenses accrued in prior period - 153,963 153,963 Net Loss - - (14,941,974 ) (14,941,974 ) Balance at September 30, 2007 - $ - 67,736,342 $ 67,736 $ 107,078,791 $ (85,366,643 ) $ 21,779,884 See accompanying footnotes to the unaudited condensed consolidated financial information 4 TELKONET, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Nine months Ended September 30, 2007 2006 Cash Flows from Operating Activities: Net loss $ (14,941,974 ) $ (22,302,929 ) Adjustments to reconcile net loss from operations to cash used in operating activities Minority interest (1,105,420 ) (19,569 ) Amortization and write-off of financing costs in connection with conversion of convertible debentures - 1,145,911 Amortization of financing costs 101,663 - Write-off of fixed assets in conjunction with loss on sublease 64,608 - Registration rights liquidated damages of subsidiary 500,000 - Warrants issued for interest expense 319,495 Warrants issued with conversion of convertible debentures - 2,921,023 Common stock issued in exchange for and penalty in connection with early extinguishment of debt - 1,982,078 Common stock issued in exchange for interest expense - 23,951 Amortization of debt discount 175,450 - Amortization and write-off of debt discount - beneficial conversion feature of convertible debentures - 1,390,137 Amortization and write-off of debt discount - value of warrants attached to convertible debentures - 2,743,342 Stock options and warrants issued in exchange for services rendered 1,115,867 1,093,153 Common stock issued in exchange for services rendered 308,342 203,027 Impairment write-down in investment in Amperion - 38,000 Depreciation, including depreciation of equipment under operating leases 1,181,149 699,268 Increase / decrease in: Accounts receivable (1,573,744 ) (327,325 ) Inventory 474,432 172,041 Prepaid expenses and deposits (713,831 ) (425,359 ) Customer deposits and other 129,368 (72,662 ) Accounts payable and accrued expenses 1,480,144 (217,001 ) Deferred revenue (115,927 ) 87,467 Deferred lease liability and other 9,114 245 Net Cash (Used in) Operating Activities (12,591,264 ) (10,014,484 ) Cash Flows from Investing Activities: Costs of cable equipment, installation and equipment under operating leases (1,162,832 ) (1,576,980 ) Proceeds from sale of equipment under operating lease - 350,571 Released funds from Restricted Certificate of Deposit - 10,000,000 Investment in Newport (1,020,000 ) - Payment of note payable and investment in subsidiary (900,000 ) (1,017,822 ) Net cash acquired from MST - 59,384 Investment in subsidiaries (3,150,557 ) - Investment in affiliate - (44 ) Purchase of property and equipment, net (266,280 ) (708,598 ) Net Cash Provided by (Used in) Investing Activities (6,499,669 ) 7,106,511 Cash Flows from Financing Activities: Proceeds from sale of common stock, net of costs 9,610,000 6,000,000 Proceeds from the issuance of senior note payable 1,500,000 - Proceeds from subsidiaries’ sale of common stock, net of costs 2,694,020 - Proceeds from the issuance of convertible debentures, net of costs and fees 5,303,238 - Repayment of convertible debentures - (7,750,000 ) Repayment of senior notes - (100,000 ) Proceeds from exercise of stock options and warrants 124,460 2,371,300 Repayment of subsidiary loans (202,236 ) (412,119 ) Net Cash Provided by Financing Activities 19,029,482 109,181 Net (Decrease) in Cash and Cash Equivalents (61,451 ) (2,798,792 ) Cash and cash equivalents at the beginning of the period 1,644,037 8,422,079 Cash and cash equivalents at the end of the period $ 1,582,586 $ 5,623,287 See accompanying footnotes to the unaudited condensed consolidated financial information 5 TELKONET, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Nine months Ended September 30, 2007 2006 Supplemental Disclosures of Cash Flow Information Cash paid during the period for interest $ 3,995 $ 1,014,797 Income taxes paid - - Non-cash transactions: Note payable under subsidiary acquisition - 900,000 Common stock issued in exchange for convertible debentures - 12,250,000 Common stock issued in exchange for interest expense and penalty in connection with early extinguishment of debt - 2,006,029 Registration rights liquidated damages of subsidiary 500,000 - Issuance of shares for purchase of subsidiary 17,286,097 2,700,000 Employee stock-based compensation 1,095,863 815,809 Issuance of stock options and warrants in exchange for services rendered - 277,344 Common stock issued for services rendered 141,342 203,026 Value of stock options issued for accrued expenses 153,963 - Acquisition of subsidiaries (Note B): Assets acquired 3,052,880 1,656,673 Subscriber lists 4,781,893 2,463,927 Goodwill (including purchase price contingency) 15,096,922 6,477,767 Minority Interest - (19,569 ) Liabilities assumed (1,356,415 ) (1,460,976 ) Common stock issued (17,286,097 ) (2,700,000 ) Notes payable issued - (900,000 ) Purchase price contingency - (4,500,000 ) Direct acquisition costs (394,183 ) (117,822 ) Cash paid for acquisition $ (3,895,000 ) $ (900,000 ) See accompanying footnotes to the unaudited condensed consolidated financial information 6 TELKONET, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE A - SUMMARY OF ACCOUNTING POLICIES General The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Accordingly, the results from operations for the three and nine-month period ended September 30, 2007, are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated December 31, 2006 financial statements and footnotes thereto included in the Company's Form 10-K for the year ended December 31, 2006. Basis of Presentation Telkonet, Inc. (the "Company"), formerly Comstock Coal Company, Inc., was formed on November 3, 1999 under the laws of the state of Utah. The Company was a “development stage enterprise” (as defined by Statement of Financial Accounting Standards No. 7) until December 31, 2003. The Company is engaged in the business of developing, producing and marketing proprietary equipment enabling the transmission of voice and data over electric utility lines. In January 2006, following the acquisition of Microwave Satellite Technologies (MST) (Note B), the Company began offeringcomplete sales, installation, and service of VSAT and business television networks, andbecame a full-service national Internet Service Provider (ISP). The MST solution offers a complete “Quad-play” solution to subscribers of HDTV, VoIP telephony, NuVision Broadband Internet access and wireless fidelity (“Wi-Fi”) access, to commercial multi-dwelling units and hotels. In March 2007, the Company acquired substantially all of the assets of Smart Systems International (SSI), a leading provider of energy management products and solutions to customers in the United States and Canada. In March 2007, the Company acquired 100% of the outstanding membership units of Ethostream, LLC, a network solutions integration company that offers installation, sales and service to the hospitality industry. The Ethostream acquisition will enable Telkonet to provide installation and support for PLC products and third party applications to customers across North America. In May 2007, Microwave Acquisition Corp., a newly formed, wholly-owned subsidiary of MSTI Holdings Inc. (formerly Fitness Xpress-Software Inc.) merged withMST. As a result of the merger, the Company’s common stock in MST was exchanged for shares of common stock of MSTI Holdings Inc. Immediately following the merger, MSTI Holdings Inc. completed a private placement of its common stock for aggregate gross proceeds of $3,078,716 and sold senior convertible debentures in the aggregate principal amount of $6,050,000 (plus an 8% original issue discount added to such principal amount). As a result of these transactions, the Company’s 90% interest in MSTbecamea 63% interest in MSTI Holdings Inc. In July 2007, Microwave Satellite Technologies, Inc., the wholly-owned subsidiary of the Company’s majority owned subsidiary MSTI Holdings Inc., acquired substantially all of the assets of Newport Telecommunications Co., a New Jersey general partnership. Pursuant to the terms of the acquisition, the total consideration paid was $2,550,000, consisting of unregistered shares of the Company’s common stock, equal to $1,530,000, and (ii) $1,020,000 in cash, subject to adjustments. The total consideration will be increased or decreased depending on the number of subscriber accounts acquired in the acquisition that were in good standing at that time. 7 TELKONET, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Telkonet Communications, Inc. and Ethostream, LLC and 63%-owned subsidiary MSTI Holdings Inc. (reported as the Company’s MST segment). Significant intercompany transactions have been eliminated in consolidation. Investments in entities over which the Company has significant influence, typically those entities that are 20 to 50percent owned by the Company, are accounted for using the equity methodof accounting, whereby the investment is carried at cost of acquisition, plus the Company’s equity in undistributed earnings or losses since acquisition. Reclassification Certain reclassifications have been made to conform prior periods’ data to the current presentation. These reclassifications had no effect on reported losses. Concentrations of Credit Risk Financial instruments and related items, which potentially subject the Company to concentrations of credit risk, consist primarily of cash and cash equivalents. The Company places its cash and temporary cash investments with credit quality institutions. At times, such investments may be in excess of the FDIC insurance limit. The Company periodically reviews its trade receivables in determining its allowance for doubtful accounts. The allowance for doubtful accounts was $207,000 and $60,000 at September 30, 2007 and December 31, 2006, respectively. Liquidity As shown in the accompanying consolidated financial statements, the Company incurred net loss of $14,941,974 and $22,302,929 for the nine months ended September 30, 2007 and 2006, respectively. Net loss included $1,161,216 and $5,304,765 of non-cash expense in connection with the convertible debentures, $0 and $4,626,769 of non-cash expense in connection with the early extinguishment of debt, and $1,516,087 and $1,093,153 of non-cash compensation to employees and non-employees in connection with stock options granted and vested for the nine months ended September 30, 2007 and 2006, respectively. The Company's current assets, on a consolidated basis, exceeded its current liabilities by $167,779as of September 30, 2007. Revenue Recognition For revenue from product sales, the Company recognizes revenue in accordance with Staff Accounting Bulletin No.104, Revenue Recognition (“SAB104”), which superceded Staff Accounting Bulletin No.101, Revenue Recognition in Financial Statements (“SAB101”). SAB 101 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured. Determination of criteria (3) and (4) are based on management’s judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. SAB 104 incorporates Emerging Issues Task Force 00-21 (“EITF 00-21”), Multiple-Deliverable Revenue Arrangements. EITF 00-21 addresses accounting for arrangements that may involve the delivery or performance of multiple products, services and/or rights to use assets. 8 TELKONET, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) For equipment under lease, revenue is recognized over the lease term for operating lease and rental contracts. All of the Company’s leases are accounted for as operating leases. At the inception of the lease, no lease revenue is recognized and the leased equipment and installation costs are capitalized and appear on the balance sheet as “Equipment Under Operating Leases.” The capitalized cost of this equipment is depreciated from two to three years, on a straight-line basis down to the Company’s original estimate of the projected value of the equipment at the end of the scheduled lease term. Monthly lease payments are recognized as rental income. For sales-type leases, we record the discounted present values of minimum rental payments under sales-type leases as sales. MST accounts for the revenue, costs and expense related to residential cable services as the related services are performed in accordance with SFAS No.51, Financial Reporting by Cable Television Companies. Installation revenue for residential cable services is recognized to the extent of direct selling costs incurred. Direct selling costs have exceeded installation revenue in all reported periods. Generally, credit risk is managed by disconnecting services to customers who are delinquent. The capitalized cost of this equipment is depreciated from three to ten years, on a straight-line basis down to the Company’s original estimate of the projected value of the equipment at the end of the scheduled lease term and appears on the balance sheet in “Equipment Under Operating Leases.”. Management identifies a delinquent customer based upon the delinquent payment status of an outstanding invoice, generally greater than 30 days past due date.The delinquent account designation does not trigger an accounting transaction until such time the account is deemed uncollectible. Accounts are deemed uncollectible on a case-by-case basis, at management’s discretion based upon an examination of the communication with the delinquent customer and payment history.Typically, accounts are only escalated to “uncollectible” status after multiple attempts have been made to communicate with the customer. Guarantees and Product Warranties FASB Interpretation No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others” (“FIN 45”), requires that upon issuance of a guarantee, the guarantor must disclose and recognize a liability for the fair value of the obligation it assumes under that guarantee. The Company’s guarantees were issued subject to the recognition and disclosure requirements of FIN 45 as of September 30, 2007 and December 31, 2006. The Company records a liability for potential warranty claims. The amount of the liability is based on the trend in the historical ratio of claims to sales, the historical length of time between the sale and resulting warranty claim, new product introductions and other factors. The products sold are generally covered by a warranty for a period of one year. In the event the Company determines that its current or future product repair and replacement costs exceed its estimates, an adjustment to these reserves would be charged to earnings in the period such determination is made. During the nine months ended September 30, 2007 and the year ended December 31, 2006, the Company experienced approximately three percent of units returned under its product warranty policy. As of September 30, 2007 and December 31, 2006, the Company recorded warranty liabilities in the amount of $58,817 and $47,300, respectively, using this experience factor. Registration Payment Arrangements The Company accounts for registration payment arrangements under Financial Accounting Standards board (FASB) Staff Position EITF 00-19-2, “Accounting for Registration Payment Arrangements” (FSP EITF 00-19-2). FSP EITF 00-19-2 specifies that the contingent obligation to make future payments under a registration payment arrangement should be separately recognized and measured in accordance with SFAS No. 5, Accounting for Contingencies. FSP EITF 00-19-2 was issued in December, 2006.As of September 30, 2007, the Company had accrued an estimated penalty (see Note E). New Accounting Pronouncements In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” SFAS 159 permits entities to choose to measure many financial instruments, and certain other items, at fair value. SFAS 159 applies to reporting periods beginning after November 15, 2007. The adoption of SFAS 159 is not expected to have a material impact on the Company’s financial condition or results of operations. 9 TELKONET, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE B - ACQUISITION OF SUBSIDIARY Acquisition of Microwave Technologies, Inc . On January 31, 2006, the Company acquired a 90% interest in Microwave Satellite Technologies, Inc. (“MST”) from Frank Matarazzo, the sole stockholder of MST, in exchange for $1.8 million in cash and 1.6 million unregistered shares of the Company’s common stock for an aggregate purchase price of $9,000,000. The purchase price of $9,000,000 was increased by $117,822 for direct costs related to the acquisition. These direct costs included legal, accountingand other professional fees. The cash portion of the purchase price was payable in two installments, $900,000 at closing and $900,000 payable in January 2007. The stock portion is payable from shares held in escrow, 400,000 shares at closing and the remaining 1,200,000 “purchase price contingency” shares issued based on the achievement of 3,300 “Triple Play” subscribers over a three year period. During the quarter ended September 30, 2006, the Company issued 200,000 shares of the purchase price contingency valued at $900,000 as an adjustment to Goodwill. The purchase price contingency shares are price protected for the benefit of the former owner of MST. In the event the Company’s common stock price is less than $4.50 per share upon issuance of the shares from escrow, a pro rata adjustment in the number of shares will be required to support the aggregate consideration of $5.4 million. The price protection provision provides a cash benefit to the former owner of MST if the as-defined market price of the Company’s common stock is less than $4.50 per share at the time of issuance from the escrow. The issuance of additional shares or distribution of other consideration upon resolution of the contingency based on the Company’s common stock prices will not affect the cost of the acquisition. When the contingency is resolved or settled, and additional consideration is distributable, the Company will record the current fair value of the additional consideration and the amount previously recorded for the common stock issued will be simultaneously reduced to the lower current value of the Company’s common stock. MST is a communications technology company that offers complete sales, installation, and service of Very Small Aperture Terminal (VSAT) and business television networks, and is a full-service national Internet Service Provider (ISP). Management believes that the MST acquisition will enable Telkonet to provide a complete “Quad-play” solution to subscribers of HDTV, VoIP telephony, NuVision Broadband
